11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Tyrone Eugene Perry
Appellant
Vs.                   No. 11-02-00310-CR B Appeal from
Dallas County
State of Texas
Appellee
 
The trial court
convicted appellant, upon his open guilty plea, of delivery of cocaine.  Appellant also entered a plea of true to the
enhancement allegation.  The trial court
assessed his punishment at confinement for 25 years. We affirm.
Appellant=s
court-appointed counsel has filed a brief in which he states that he has
determined that the appeal is frivolous and without merit and that there are no
arguable issues which would support a point of error. To support his
conclusion, counsel reviews the indictment, the record, the plea of guilty, the
judicial confession, the admonishments given by the trial court, the
determinations that appellant was mentally competent and that his plea was
freely and voluntarily entered, the validity of the sentence, and the
effectiveness of trial counsel=s representation. 
Counsel has
furnished appellant with a copy of the brief and advised appellant of his right
to review the record and file a pro se brief. 
A pro se brief has not been filed. 
Counsel has complied with the procedures outlined in Anders v.
California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503
(Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v.
State, 516 S.W.2d 684 (Tex.Cr.App.1974); and Gainous v. State, 436 S.W.2d 137
(Tex.Cr.App.1969).
Following the
procedures outlined in Anders, we have independently reviewed the
record.  We agree that the appeal is
without merit.
The judgment of
the trial court is affirmed.
 
PER
CURIAM
June 18, 2003
Do not
publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.